DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are currently pending. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, respectively, of U.S. Patent No. 10,492,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, respectively, of U.S. Patent No. 11,297,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 21-24, 26, 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0343566 (hereinafter “Triplett”), in view of U.S. Publication No. 2017/0243587 (hereinafter “Plagge”), and in further view of either U.S. Publication No. 2013/0109314 (hereinafter “Kneckt”) or U.S. Publication No. 2015/0350821 (hereinafter “Dina”).
Regarding claim 21: Triplett teaches a system, comprising: a plurality of nodes configured for wireless communication, wherein: 
the plurality of nodes collectively run a closed loop distributed time and phase lock tracking function to provide synchronization between the plurality of nodes (See, e.g., [0040]-[0044]; note synchrony establishment); 
each of the plurality of nodes is capable of receiving external data from an external source and routing the received external data to other nodes of the plurality of nodes according to the synchronization between the plurality of nodes (See, e.g., figures 1, 6, and 7; note item(s) 612 and 710-750. External sources provide data for zone players; note section beginning [0047]. See also [0023], [0029], and [0036]); and 
the plurality of nodes are capable of synchronously outputting first external data, including presenting video content or audio content on a first node in the plurality of nodes (See, e.g., [0017]-[0019] and [0025]-[0029]; note video and/or audio output).
Tripplett does not explicitly state “providing haptic effects on a second node in the plurality of nodes, the haptic effects corresponding to the video content or to the audio content.” However, this feature is taught by Plagge (See, e.g., [0084]-[0085] and [0098]-[0099]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Plagge, such as the feedback functionality, within the system of Triplett, in order to improve user experience and/or account for hearing impairments.
Triplett modified by Plagge may teach or imply, by virtue of the node discovery and configuration taught therein, but fails to explicitly state wherein each node is configured to “register its node specifications to other nodes of the plurality of nodes based on an authentication level mutually understood by the plurality of nodes.” However, this feature is taught by Kneckt (See, e.g., [0177]-[0180] and/or [0183]-[0189]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kneckt, such as the discovery and/or network connection functionality, within the system of Triplett modified by Plagge, in order to configure nodes in a mesh network.
Alternatively, this feature of registering node specifications is taught by Dina (See, e.g., [0097]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Dina, such as the discovery and/or network connection functionality, within the system of Triplett modified by Plagge, in order to enable a higher service level.
The rationale set forth above regarding the system of claim 21 is applicable to the method of claim 30.

Regarding claims 22 and 31: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein the plurality of nodes is configured to maintain multiple connections to multiple external sources via different nodes of the plurality of nodes (See, e.g., Triplett [0063]; also Kneckt [0177]). The motivation for modification set forth above regarding claim 21 is applicable to claim 22.
The rationale set forth above regarding the system of claim 22 is applicable to the method of claim 31.

Regarding claims 23 and 32: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein at least one node of the plurality of nodes is configured to register different node specifications with different nodes of the plurality of nodes depending on the authentication levels of the different nodes (See, e.g., Kneckt [0177]-[0180] and/or [0183]-[0189]; or Dina [0097]). The motivation for modification set forth above regarding claim 21 is applicable to claim 23.
The rationale set forth above regarding the system of claim 23 is applicable to the method of claim 32.

Regarding claims 24 and 33: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein the wireless communication is performed via at least one of WiFi, Bluetooth, ZigBee, and 60 GHz wireless communications methods (See, e.g., Kneckt [0004]. The motivation for modification set forth above regarding claim 21 is applicable to claim 24.
The rationale set forth above regarding the system of claim 24 is applicable to the method of claim 33.

Regarding claim 26: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein a music playback device connected to one of the plurality of nodes provides second external data to the plurality of nodes, the music playback device being capable of storing and playing back music (See, e.g., Triplett [0023]-[0029]).

Regarding claim 28: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein each of the plurality of nodes is capable of initiating or transferring control commands to other nodes of the plurality of nodes (See, e.g., Triplett [0023]-[0029] and/or [0033]-[0040]).

10.	Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, in view of Plagge, in further view of either Kneckt or Dina, and in further view of U.S. Publication No. 2017/0251314 (hereinafter “Pye”).

Regarding claim 25: Triplett modified by Plagge, and Kneckt or Dina, further teaches wherein the plurality of nodes connect to a first external source that provides first external data via an access point (See, e.g., Kneckt [0176], [0178], and/or [0196]). To the extent this feature is not inherent or adequately taught in Kneckt, this feature is alternatively taught in Pye (See, e.g., [0023]-[0025]; note table 1, AP connect mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Pye, such as the mesh routing, master node, and/or synchronization functionality, within the system of Triplett modified by Plagge, and Kneckt or Dina, in order to enhance media distribution in a network.

Regarding claim 27: Triplett modified by Plagge, and Kneckt or Dina, substantially teaches the system as set forth above regarding claim 21, but does not explicitly state “wherein the plurality of nodes includes a repeater node that serves as a repeater for a remote node of the plurality of nodes.” However, this feature is taught by Pye (See, e.g., [0039]-[0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Pye, such as the mesh routing, master node, and/or synchronization functionality, within the system of Triplett modified by Plagge, and Kneckt or Dina, in order to enhance media distribution in a network.

11.	Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, in view of Plagge, in further view of either Kneckt or Dina, and in further view of U.S. Publication No. 2016/0094994 (hereinafter “Kirkby”).

Regarding claims 29 and 34: Triplett modified by Plagge, and Kneckt or Dina, substantially teaches the system as set forth above regarding claim 21, but does not explicitly state “wherein the plurality of nodes is connected with an access point using a secure encrypted connection, the secure encrypted connection including at least one of a WiFi Protected Access (WPA), a WPA2, a Temporal Key Integrity Protocol (TKIP).” However, these features are taught by Kirkby (See, e.g., [0095]; see also figure 2 and [0050]. Note also the explanation set forth above regarding claim 28.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kirkby, such as the encryption functionality, within the system of Triplett modified by Plagge, and Kneckt or Dina, in order to enhance security.
The rationale set forth above regarding the system of claim 29 is applicable to the method of claim 34.

12.	Claims 35, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, in further view of either Kneckt or Dina.

Regarding claim 35: Triplett teaches a system, comprising: a plurality of nodes configured for wireless communication, wherein:
each of the plurality of nodes is capable of receiving external data from an external source and routing the received external data to other nodes of the plurality of nodes according to synchronization between the plurality of nodes (See, e.g., figures 1, 6, and 7; note item(s) 612 and 710-750. External sources provide data for zone players; note section beginning [0047]. See also [0023], [0029], and [0036]).
Triplett may teach or imply, by virtue of the node discovery and configuration taught therein, but fails to explicitly state wherein each node is configured to “register different node specifications mutually understood by the plurality of nodes to different nodes of the plurality of nodes depending on authentication levels of the different nodes.” However, this feature is taught by Kneckt (See, e.g., [0177]-[0180] and/or [0183]-[0189].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kneckt, such as the discovery and/or network connection functionality, within the system of Triplett, in order to configure nodes in a mesh network.
Alternatively, this feature of registering node specifications is taught by Dina (See, e.g., [0097]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Dina, such as the discovery and/or network connection functionality, within the system of Triplett modified by Plagge, in order to enable a higher service level.

Regarding claim 36: Triplett modified by Kneckt or Dina further teaches wherein the plurality of nodes is configured to maintain multiple connections to multiple external sources via different nodes of the plurality of nodes (See, e.g., Triplett [0063]; also Kneckt [0177]). The motivation for modification set forth above regarding claim 35 is applicable to claim 36.

Regarding claim 40: Triplett modified by Kneckt or Dina further teaches wherein a music playback device connected to one of the plurality of nodes provides second external data to the plurality of nodes, the music playback device being capable of storing and playing back music (See, e.g., Triplett [0023]-[0029]).

13.	Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, in further view of either Kneckt or Dina, and in further view of Pye.
Regarding claim 37: Triplett modified by Kneckt or Dina substantially teaches the system as set forth above regarding claim 35, but does not explicitly state wherein one of the plurality of nodes is selected to be a master node to run a time and phase tracking function to provide the synchronization between the plurality of nodes. However, Pye teaches a system that overlaps much of the system of Triplett modified by Kneckt or Dina (See, e.g., [0023], [0024], and [0029]; note routing between nodes in an A/V system.), and more explicitly teaches selecting a master node that provides synchronization functions (See, e.g., [0055]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Pye, such as the mesh routing, master node, and synchronization functionality, within the system of Triplett modified by Kneckt or Dina, in order to enhance media distribution in a network.

Regarding claim 39: Triplett modified by Kneckt or Dina further teaches wherein the plurality of nodes connect to a first external source that provides first external data via an access point (See, e.g., Kneckt [0176], [0178], and/or [0196]). To the extent this feature is not inherent or adequately taught in Kneckt, this feature is alternatively taught in Pye (See, e.g., [0023]-[0025]; note table 1, AP connect mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Pye, such as the mesh routing, master node, and/or synchronization functionality, within the system of Triplett modified by Kneckt or Dina, in order to enhance media distribution in a network.

14.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett, in further view of either Kneckt or Dina, in further view of Pye, and in further view of U.S. Publication No. 2017/0086159 (hereinafter “Ameixiera”).
Regarding claim 38: Triplett modified by Kneckt or Dina, and further Pye, substantially teaches the system as set forth above regarding claim 37, but does not explicitly state wherein the one of the plurality of nodes selected to be the master node is configured to be dynamically re-selected in response to: a change in location of any of the plurality of nodes, a change in location of the external source, or a connection to a different external source. However, these features are taught by Ameixiera (See, e.g., [0177] and [0178].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ameixiera, such as the selection functionality, within the system of Triplett modified by Kneckt or Dina, and further Pye, in order to account for network and/or source changes.

Relevant Art
15.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476